Citation Nr: 0309773	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  94-42 342	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
disorder of the cervical spine.  

2.  Entitlement to a rating higher than 10 percent for a 
chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1986 to August 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1993 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
Jurisdiction over this case was subsequently transferred to 
the VARO in Newark, New Jersey, and that office forwarded the 
appeal to the Board.  

The June 1993 RO decision that was appealed granted service 
connection for myofascial neck pain and assigned a 10 percent 
rating under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5322, but 
denied service connection for a disorder manifested by low 
back pain.  A May 1994 RO decision recharacterized the 
neck disorder as a cervical spine disorder and continued the 
10 percent rating, citing 38 C.F.R. § 4.71a, DCs 5299 and 
5290, but granted service connection for a chronic 
lumbosacral strain and assigned a noncompensable (i.e., 0 
percent) rating under 38 C.F.R. § 4.71a, DC 5295.  

An April 1996 RO decision continued the 10 percent rating for 
the cervical spine disorder, which again was 
recharacterized-this time as limitation of motion of the 
cervical spine.  The RO also granted a 10 percent rating 
under DC 5295 for the low back disorder and recharacterzed it 
as limitation of motion of the lumbar spine.  


FINDINGS OF FACT

1.  The veteran has no more than slight limitation of motion 
of her cervical spine without ankylosis, arthritis, muscle 
spasm or significant functional impairment.  

2.  The veteran has no more than slight limitation of motion 
of her lumbar spine without ankylosis, arthritis, muscle 
spasm or significant functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the disorder of the cervical spine.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, DC 5290 (2002).  

2.  The criteria are not met for a rating higher than 10 
percent for the chronic lumbosacral strain.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, DC 5292 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat 2096 (2000).  This new law since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), 
and the implementing regulations are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The VCAA and implementing regulations eliminated the 
requirement that a veteran submit a well-grounded claim.  It 
also revised VA's obligations insofar as notifying the 
veteran of the type of evidence needed to support her claim-
and thereby complete her application for benefits, and 
assisting her in obtaining evidence if it is potentially 
relevant to her case.  This includes obtaining a medical 
opinion when one is needed to decide the case.  38 U.S.C.A. 
§ 5103A(d).  This also includes notifying her of what 
specific evidence she is responsible for obtaining and 
submitting, herself, and what specific evidence VA will 
attempt to obtain for her.  38 U.S.C.A. § 5103(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, the RO readjudicated the veteran's claims subsequent to 
the enactment of the VCAA.  But the RO did not provide her 
specific notice of the new VCAA requirements.  Nevertheless, 
several other statements that she received at various times 
during the course of her appeal, while admittedly not VCAA 
letters per se, still provided the type of due process 
information and opportunity this new law is intended to 
convey.

Of particular note, the RO provided the veteran proper notice 
of all rating decisions, which explained the evidence 
considered and the type of evidence needed to prevail.  The 
RO also provided her a statement of the case (SOC) and 
several supplemental statements of the case (SSOCs), which 
also discussed the evidence considered (and, by implication, 
the evidence that was not), and which again explained the 
type of evidence needed to show that her disabilities are 
more severe than currently rated.  This included citing the 
applicable laws and regulations that expressly list the 
criteria for receiving higher ratings.  Moreover, after 
providing the SOC and several SSOCs, the RO gave her 
opportunities to respond by identifying and/or submitting 
additional medical or other evidence to support her 
allegations.  And even more importantly, as required by the 
holdings in Quartuccio and Charles, the RO assured her that 
it would assist in obtaining any relevant additional evidence 
she identified.  Indeed, all private clinical records that 
she mentioned were obtained and are of record.  There is no 
indication of other private or VA clinical records that still 
need to be obtained.  Obviously then, none need be obtained 
when none exists.  The veteran also testified at a hearing at 
the RO in support of her claims, and she has undergone 
several VA medical examinations to determine the severity of 
her disabilities.  Therefore, all things considered, the RO 
has given proper notice, made reasonable efforts to obtain 
all of the evidence that is relevant to her appeal, and she 
will not be prejudiced by the Board going ahead and deciding 
her claims without first remanding the case to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).



Governing Laws, Regulations, and Legal Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  And after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Generally, in cases involving claims for higher ratings, the 
present level of disability is the primary concern, so past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Also, when, as here, the veteran timely appealed the ratings 
initially assigned for her disabilities-just after 
establishing her entitlement to service connection for them-
VA must consider her claims in this context.  This, in turn, 
involves determining whether she is entitled to "staged" 
ratings to compensate her for times since filing her claims 
when her disabilities may have been more severe than at other 
times during the course of her appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Lastly, when, after considering all information and lay and 
medical evidence of record, there is an approximate balance 
of positive and negative evidence as to any material issue, 
VA shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Cervical Spine

The initial decision awarding service connection for the 
cervical spine disorder granted a 10 percent rating under 
38 C.F.R. § 4.73, DC 5322, which encompasses a moderately 
severe injury to Muscle Group 22.  

38 C.F.R. § 4.56(d) provides that ratings for muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe-depending on the type of injury sustained, the 
history and complaints, and the objective clinical findings.  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

As the service medical records (SMRs) make clear, there was 
never an actual penetrating injury to the muscles of the 
veteran's neck.  Rather, the 10 percent rating was apparently 
assigned because of a single, isolated clinical assessment in 
November 1991 of myofascial neck pain.  In fact, a summary of 
the December 1993 VA orthopedic examination noted that there 
was no evidence of any myofascial discomfort or tenderness.  
On the other hand, an April 1999 report from The Back 
Institute reflects an impression of cervical and thoracic 
myofascial syndrome, but this was noted only following the 
veteran's postservice vehicular accident earlier that month, 
after which she had an acute increase in symptomatology of 
her neck, as well as low back.  



More recently, the cervical spine disorder has been evaluated 
on the basis of limited motion under 38 C.F.R. § 4.71a, DC 
5290, which provides that slight limitation of motion of the 
cervical spine warrants a 10 percent rating, moderate 
limitation warrants a 20 percent rating, and severe 
limitation of motion a 30 percent rating.  The Board also 
notes that 38 C.F.R. § 4.71a, DC 5287, provides for a 30 
percent rating for favorable ankylosis and a 40 percent 
rating for unfavorable ankylosis of the cervical spine.  

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent that 
the veteran may have additional functional impairment above 
and beyond the limitation of motion objectively demonstrated, 
such as during times when her symptoms are most prevalent 
("flare-ups") due to the extent of her pain 
(and painful motion), weakness, premature or excess 
fatigability, and incoordination-assuming these factors 
are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

A VA examination in October 1992 found full range of motion 
of the veteran's cervical spine.  A VA orthopedic examination 
in December 1993 found some limitation of motion, with 
extension limited to 5 to 15 degrees but she was still able 
to flex her neck to bring her chin to her chest.  And a more 
recent VA examination in February 1995 found no limitation of 
motion, whatsoever, and her X-rays were negative.  None of 
these examinations found any muscle spasm and the diagnosis 
in February 1995 was that she had only intermittent symptoms, 
but none currently.  

A report of a May 1999 examination by Dr. Haidri indicates 
the veteran recently had reinjured her neck in a vehicular 
accident in April 1999.  An April 1999 report from The Back 
Institute, immediately after that injury, shows that she 
still had full range of motion of the neck and, only after 
the recent injury, there was diagnosis of cervical myofascial 
syndrome.  A private magnetic resonance imaging (MRI) in May 
1999 found reversed cervical lordosis, consistent with muscle 
spasm.  And records of May and June 1999 from Dr. Wolkstein 
indicate the veteran received treatment for acute symptoms 
after the April 1999 injury.  It is clear, however, that 
those acute symptoms from the April 1999 injury resolved 
inasmuch as she had no muscle spasm on VA examination in 
April 2000 and no abnormal spinal curvature was found on VA 
examination in May 2000.  In fact, there are no recent 
private or VA records of treatment for disability (of any 
sort) of the cervical spine.  

The veteran underwent recent VA examinations in April and May 
2000, and on each occasion her claims file was available for 
review.  In April 2000 she complained of intermittent, but 
nonradiating, neck pain which was brought on by coldness, 
dampness or shopping.  On examination she could again touch 
her chin to her chest, and there was no limitation of 
motion-except that extension was limited to only 40 degrees 
rather than her having full extension to 50 degrees.  There 
also was no painful motion or muscle spasm and she had good 
hand grip strength.  The diagnosis was a cervical spine 
strain.  On VA examination the next month she had full and 
painless motion of the cervical spine.  Moreover, 
the diagnosis was that the examination of the cervical spine 
was normal and the examiner commented that there was no 
limitation of motion, muscle spasm, spinal listing, loss of 
lateral motion, osteoarthritis or irregularity of joint 
spaces.  It was further commented that there was no 
functional limitation caused by the neck disorder and no 
excess fatigability or incoordination.  

In sum, while there was indeed an acute increase in cervical 
spine symptomatology during the course of this appeal, it was 
due to an intercurrent injury that caused only acute 
symptoms, and which resolved without any additional 
disability above that caused by the service-connected 
cervical spine disorder.  The service-connected cervical 
spine disorder, itself, has not increased in severity during 
this appeal, or otherwise been productive of such level of 
impairment as to warrant an evaluation higher than the 10 
percent currently assigned.  So the veteran cannot receive a 
"staged" rating because she has not been more than 10-
percent disabled due to this condition at any time since 
filing her claim.  See Fenderson, 12 Vet. App. at 125-26.

Lumbosacral Spine

The service-connected low back disorder initially was 
assigned a noncompensable (i.e., 0 percent) rating because 
the lumbosacral strain was essentially asymptomatic.  But it 
was later assigned a higher 10 percent rating based on 
limitation of motion.  Under 38 C.F.R. § 4.71a, DC 5292, this 
presumes the limitation of motion of the lumbar spine is only 
slight.  To receive a 20 percent rating, there must be 
moderate limitation of motion, and severe limitation of 
motion warrants a 30 percent rating.  

According to 38 C.F.R. § 4.71a, DC 5295, a 0 percent rating 
is warranted for a lumbosacral strain when there are only 
slight subjective symptoms only.  If, however, the veteran 
also has characteristic pain on motion, then a 10 percent 
rating is warranted.  If she has muscle spasm on extreme 
forward bending with unilateral loss of lateral spine motion 
in a standing position, then a 20 percent rating is 
warranted.  A maximum 40 percent rating is warranted when the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Another relevant provision, 38 C.F.R. § 4.71a, DC 5289, 
indicates that favorable ankylosis of the lumbar spine 
warrants a 40 percent rating and unfavorable ankylosis a 50 
percent rating.  

Repeated VA examinations during this appeal have shown no 
more than slight limitation of motion of the lumbosacral 
spine, and X-rays taken during the VA examinations in May 
1997 and more recently in April 2000 revealed no abnormality, 
including arthritis.  



A VA outpatient treatment (VAOPT) record in July 1993 found 
bilateral paravertebral muscle spasm, but on VA examination 
in December 1993 there was no evidence of spasticity and 
there was full and painless motion.  There was again no 
muscle spasm on VA examination in February 1995 and only 
slight limitation of motion.  

A VAOPT in November 1996 found mild left lumber muscle spasm, 
but full range of motion.  Records from the Group Health 
Cooperative indicate the veteran sustained an intercurrent 
on-the-job lifting injury of her low back in April 1997.  But 
even during her VA examination the following month, in May 
1997, there was no spasm and only slight limitation of 
motion.  And the diagnoses indicated her then current low 
back pain was not due solely to her injury in service-but 
rather, also was a result of her recent intercurrent on-the-
job injury.  Moreover, it was specifically reported that she 
had no limitation of motion, muscle spasm, listing of the 
spine, or loss of lateral motion.  Also, there was no 
functional limitation, restriction of residual functional 
capacity, weakened movement, excess fatigability, 
incoordination or pain visibly manifest on movement.  

Private clinical records show the veteran injured not only 
her neck but also her low back in the April 1999 vehicular 
accident.  Private clinical records also show that for 
several ensuing months she received treatment, and Dr. 
Wolkstein reported in September 1999 that the veteran had 
experienced significant limitation of motion in her back as a 
direct result of the April 1999 intercurrent injury.

On VA examination in April 2000 the veteran reported that she 
had periodic low back pain which was produced by going up or 
down stairs or by carrying groceries.  On VA examination in 
May 2000 she reported that after her initial in-service 
injury she had had intermittent localized low back pain, 
which increased with changes in the weather, but which had 
been improving until the April 1999 reinjury, after which she 
had the same symptoms she had had prior to the recent 
reinjury.



The April 2000 VA examination found that flexion of the 
veteran's lumbar spine was to 90 degrees, extension was to 40 
degrees, and lateral bending was to only 30 degrees.  
However, her spine was nonetheless described as being 
extremely supple and motion was painless.  There was no 
muscle spasm, tenderness, sensory loss or impairment of 
ambulation.  VA examination in May 2000 found full and 
painless lumbar motion and no atrophy, muscle spasm, 
tenderness, sensory loss or impairment of ambulation.  The 
diagnosis was that her lumbosacral spine was normal on 
examination and there were no functional limitations caused 
by her low back disorder, including excess fatigability or 
incoordination.

As with the cervical spine, while there was an acute increase 
in lumbosacral spine symptomatology during this appeal, it 
was due to an intercurrent injury that caused only acute 
symptoms which resolved without any additional disability 
above that caused by the service-connected disorder of the 
lumbosacral spine.  The disorder, itself, has not increased 
in severity during this appeal-except to the extent the 
veteran needed to be compensated for her limitation of 
motion.  But even that is not always present, and certainly 
no more than slight whenever it is.  And she already has a 10 
percent rating for this, which is appropriate under the 
circumstances.  Her service-connected lumbosacral strain has 
not otherwise been productive of a level of impairment as to 
warrant a rating higher than the 10 percent she has, 
at any time since filing her claim.  So she cannot receive a 
"staged" rating either.  See Fenderson, 12 Vet. App. at 
125-26.

Extraschedular Rating

The above analyses were based on the regular schedular 
provisions.  The veteran is not shown to warrant 
consideration of a higher level of compensation on an 
extra-schedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  She has not been frequently hospitalized 
because of her disabilities; nearly all of her treatment for 
them has been on an outpatient basis (as opposed to as an 
inpatient).  Her disorders also have not caused marked 
interference with her employment, i.e., beyond that 
contemplated by the assigned ratings, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Although her pain and overall functional 
impairment may sometimes hamper her performance in some 
respects, it certainly is not to the level that would require 
extra-schedular consideration since these provisions are 
reserved for very special cases of impairment that is far 
greater than shown here.  Consequently, the Board does not 
have to remand this case to the RO for further consideration 
of this issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim for a rating higher than 10 percent for the 
cervical spine disorder is denied.

The claim for a rating higher than 10 percent for the chronic 
lumbosacral strain is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

